Citation Nr: 0421994	
Decision Date: 08/11/04    Archive Date: 08/17/04

     DOCKET NO.  03-01 110	          )	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for fatigue due to Gulf War 
undiagnosed illness.

2.  Entitlement to service connection for muscle pain due to Gulf 
War undiagnosed illness.

3.  Entitlement to service connection for menstrual disorders due 
to Gulf War undiagnosed illness.

4.   Entitlement to service connection for neurological symptoms, 
other than headaches, due to Gulf War undiagnosed illness.

5.  Entitlement to service connection for mood swings due to Gulf 
War undiagnosed illness.

6.  Entitlement to service connection for skin rashes due to Gulf 
War undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for headaches, mood 
swings and skin rash; and a December 2003 rating decision by the 
VARO in Indianapolis, Indiana, which denied service connection 
for fatigue, muscle pain, menstrual disorders and neurological 
symptoms, other than headaches.

Service connection for headaches was granted in December 2002.  
In March 2004 the initial 10 percent evaluation was increased to 
30 percent, effective July 2001.  The evaluation for headaches is 
not before the Board.   In a July 2004 letter, the veteran 
requested a hearing before an RO Hearing Officer in Indianapolis, 
Indiana to address this issue.

The veteran appeared before the undersigned Veterans Law Judge at 
a hearing held in Indianapolis, Indiana, in March 2004.



This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board finds that further VA examinations of the veteran's 
claimed disabilities are needed, particularly in view of the fact 
that she has claimed these disabilities as due to undiagnosed 
illness resulting from her service in Southwest Asia.

Moreover, although the veteran has been diagnosed with tubal 
ligation, hypo manic and hypo depressive cyclothymia, eczematous 
dermatitis, and atopic dermatitis, whether there is an 
etiological link between those diagnosed illnesses and active 
service has not been determined.  Accordingly, further 
examination is necessary in accordance with the provisions of 
38 U.S.C.A. § 5103(d) (West 2002).   

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must ensure that all notice 
and duty to assist requirements set 
forth in the VCAA have been met.  The RO 
should ensure that all evidentiary 
development requested in this REMAND is 
fully completed.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her for any of the claimed 
conditions. 

3.  After obtaining any needed signed 
releases from the veteran, the RO should 
request copies of all the additional 
records of health care providers 
identified by her, in particular, any 
records from the Indiana University 
Medical Center with respect to a 
diagnosis of chronic fatigue syndrome.  
All records received should be 
associated with the claims file and, if 
any requested records are unavailable, 
documentation to that effect must be 
added to the claims file.

4.  The RO should then schedule the 
veteran for VA examinations with the 
appropriate physician specialists to 
determine the nature, extent, and 
etiology of her claimed fatigue, muscle 
pain, menstrual disorders, neurological 
symptoms other than headaches, mood 
swings, and skin rashes.  The claims 
file must be made available to, and be 
reviewed by, the examiners in 
conjunction with the examinations.  

With regard to each of the claimed 
disabilities, the examiner must first 
specify whether the veteran actually 
suffers from a chronic disorder or only 
sporadic symptomatology that is not 
chronic in nature.  For each disorder 
that is determined to be chronic in 
nature, the examiner must specify 
whether the disorder can be attributed 
to a known clinical diagnosis.  If the 
examiners find that any of the veteran's 
claimed disorders are chronic but not 
attributable to a known clinical 
diagnosis, it is imperative that the 
examiner so states.  

The examiners are further requested to 
provide an opinion concerning the 
etiology of any fatigue, muscle pain, 
menstrual disorders, neurological 
symptoms other than headaches, mood 
swings, and skin rashes; to include 
whether the veteran has a medically 
unexplained chronic multisystem illness 
defined by a cluster of any or all of 
those signs or symptoms, as well as the 
likelihood that each condition had its 
onset in or is otherwise related to the 
veteran's period of active service.  

For each disorder attributed to a known 
clinical diagnosis, the examiners should 
render an opinion as to the likelihood 
that any such disorder is related to 
service.

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a written report.

5.  After ensuring that all requested 
development has been accomplished in 
accordance with the instructions noted 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for claimed fatigue, muscle 
pain, menstrual disorders, neurological 
symptoms other than headaches, mood 
swings, and skin rashes due to Gulf War 
undiagnosed illness.  If the 
determination of one or more of these 
claims remains unfavorable to the 
veteran, the RO should furnish her and 
her representative with a Supplemental 
Statement of the Case and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


